SCHELLHAS, Judge
(dissenting).
The majority reverses the juvenile court, concluding that the court abused its discretion by denying the parents’ motions to withdraw their admissions to a petition that alleged that their child, C.K., is a child in need of protection or services (CHIPS). Because I conclude that the juvenile court did not abuse its discretion, I respectfully dissent.
The record before us reveals that this appeal arises out of a clash of the parents’ belief that C.K. should be placed at Gerard Academy, a residential treatment facility, at the county’s expense with the county’s belief that less-restrictive alternatives may be available to meet C.K’s needs. Additionally, the record reveals that the parents view C.K.’s behavioral problems as stemming solely from his mental-health issues, rejecting any notion that their parental conduct may contribute to his behavioral problems.
After the parents offered their admissions to the CHIPS petition, father’s counsel advised the juvenile court in a letter that father wished to withdraw his admission to the CHIPS petition because he believed that “he was misled as to the availability of programming without an admission.” Both parents then moved the court for permission to withdraw their admissions on the ground that they did not provide their admissions under oath. At the motion hearing, according to the court, “[the parents] also argued that they did not fully understand the ramifications of the admissions and that the matter should have been brought under Minn.Stat. ch 260D, rather than 260C.” As the majority notes, mother supported her motion to withdraw with an affidavit in which she characterized the manifest injustice as “the county bringing this case under 260C instead of 260D since the case is about our child’s needs rather than our parental inability.”
On appeal, the parents make no argument that the county should have brought a proceeding under chapter 260D, instead of 260C. The record in this case and the language of Chapter 260D suggest that the parents’ abandonment of that argument is for good reason.8 The record in this case contains no evidence that the county and parents agreed about C.K’s treatment needs or that C.K. met the qualification criteria for treatment under chapter 260D. Nothing in chapter 260D creates an entitlement for a parent to demand that the county agree to voluntary foster care and treatment or to acquiesce to a form of treatment unilaterally chosen by the parents. And chapter 260D “does not apply ... when the child is in foster care for any reason other than treatment for the child’s emotional disturbance or developmental disability or related condition.” Minn.Stat. § 260D.01(d) (2010). Indeed, in the ab*867sence of an agreement between the county and the parents of a child, who needs treatment for an emotional disturbance or developmental disability or related condition, section 260D.01(d) provides that the provisions of chapter 260C apply.
When there is a determination under section 626.556 that the child requires child protective services based on an assessment that there are safety and risk issues for the child that have not been mitigated through the parent’s engagement in services or otherwise, or when the child is in foster care for any reason other than the child’s emotional disturbance or developmental disability or related condition, the provisions of chapter 260C apply.
Id. (emphasis added).
On appeal, father argues that the juvenile court erred by denying his motion to withdraw his admission because he did not give it under oath and he “did not have the benefit of a subsequent objective judicial evaluation of whether the facts that he was admitting to constituted a knowing and intelligent admission and waiver.” Mother argues solely on appeal that the court erred by denying her motion to withdraw her admission because she did not give it under oath.

The CHIPS Petition

When C.K. ran away from home for the second time since November 10, 2010, police attempted to return him without success. Instead, they placed C.K. on a 72-hour hold because of father’s visible anger and father’s physical abuse of C.K. on May 6, 2009. In connection with the May 6 incident of abuse, father was charged with malicious punishment of a child and placed on probation by the district court on October 29, 2009. After police placed C.K. on the 72-hour hold, the parents allegedly told Rice County that they did not want him back in their home, and C.K. expressed fear of returning home. Rice County therefore filed a CHIPS petition. Of significance is the fact that the county primarily filed the CHIPS petition because C.K. ran away from home due to fear of his father and because the parents did not want him returned to their home.
The CHIPS petition alleges, among other things, that C.K. had run away twice since November 10, 2010, due to fears of being punished. The second incident occurred after C.K. got into trouble at school “Instead of going home after school, [C.K.] went to a friend’s home where he told the friend’s mother that he was afraid to go home. The friend’s mother contacted law enforcement for a report of possible child abuse.” The police responded and learned that the parents “no longer want him in the home because of his behaviors,” that C.K. “does not want to return home because of fear of his father being angry and hurting him” and that when police attempted to return C.K. to his home after he ran away, C.K. told police that “he was afraid to go home and [father] had a tendency of losing his temper and throwing or biting him.”
The CHIPS petition also alleges that C.K.’s foster father reported to the county that C.K. had been without his ADHD medication for seven days even though the foster mother had informed C.K’s mother seven days earlier of the need for medication. The foster parents never heard from mother. When the county spoke with father about C.K.’s medication, he said that he would go to C.K’s school every morning to give C.K. his medication. When the county inquired about the medication prescribed for the afternoon and evening, father stated that C.K. did not need the medication. When the county asked father whether that was consistent with a doctor’s order, father stated that it did not matter because C.K. never took *868the medication when he was home. C.K.’s school principal reported to the county that when father came to C.K.’s school in the morning to give him his medication, C.K. became upset. The principal opined that it was not a good idea for C.K.’s father to come to C.K’s school every morning to give C.K. his medication because of how C.K. had reacted to his father.
The CHIPS petition also alleges that mother came to the foster parents’ home upset, claiming that “she had learned that [C.K.] created a Facebook page and had threatened a giii” and that “[C.K.] was on an internet porn site.” When the foster father looked at C.K.’s Facebook page, he could not see anything that C.K. had done wrong.
The CHIPS petition also alleges that, when the county spoke with father to obtain names of family and friends who could participate in a family group conference, father named only two doctors who could or would attend.
The CHIPS petition also alleges that after police placed C.K. on the 72-hour hold, C.K’s siblings told their parents that C.K. is mean to them when they are left in his care and this upset the parents very much. The county alleged that the parents appeared unable to provide the “adequate supervision [C.K.] needs,” noting that he was left to watch his siblings, which was no longer appropriate. The county also alleged that the parents did not believe that a therapist would help and that “they have tried everything.” But, according to the CHIPS petition, contrary to trying “everything,”
[t]he only services that were found to have been used [by the parents] were a psychiatrist for about one year and skills work with Fernbrook Family Center that was terminated by the parents. The only on-going service that is still in place is the medication management with Dr. Logan at Mayo Clinic where [C.K.] meets with her once every three months.
The CHIPS petition summarizes the county’s provision of reasonable efforts to prevent out-of-home placement, as follows: “family therapy, individual therapy, skills worker, medication management, case management services, and Voluntary Placement for Treatment.”
C.K’s parents objected to various allegations in the CHIPS petition and developed strong disagreement with Rice County about their role in assessing C.K’s mental-health needs and appropriate services to meet his needs.

Order for Immediate Custody

On January 7, 2011, the juvenile court issued an order for immediate custody of C.K., concluding that for C.K. to remain in his parents’ custody was contrary to his welfare because (1) C.K. had “run out of his medications at his foster home and his parents [were] refusing to provide the medication to the foster parents,” and (2) “[C.K.] was placed on a 72 hour hold recently because of the father’s visible anger with him after taking an I-pod. The parents were very upset and stated they did not want [C.K.] back in the home. [C.K.] also did not want to return as he feared for his safety.”
The order states that “[C.K.] is in such conditions or surrounding that his welfare requires his custody be immediately assumed by the Court as remaining in the custody of his parents is contrary to [C.K.’s] welfare.”

Emergency-Protective-Care Hearing

On January 11, C.K. appeared with counsel at the emergency-protective-care hearing, and his parents appeared without counsel. According to the juvenile court’s order issued after the hearing, father dis*869puted that the county had “offered any of the services listed in the [CHIPS] petition.” Father claimed that the parents had “applied to the [county] in early November 2010 for services, but that the [county] did not open a case until early December 2010.” Mother “indicated [that] she wants [C.K.] to be at home” but “does not believe that it would be in [C.K’s] best interests to be returned to [the parents’] home at this time.” C.K. “indicated that he wishes to return to his parents’ home, but understands that there are some unresolved issues in the home.” C.K’s guardian ad litem (GAL) agreed that it was in C.K’s best interests to remain in foster care.
C.K. is a teenager. By the time of the emergency-protective-care hearing, C.K. wanted to return home, but recognized that there were unresolved issues in the home, and the GAL did not support C.K.’s return home. Nothing in the record suggests that, at the time of the emergency-protective-care hearing, C.K’s mental health precluded his return home.
The juvenile court concluded that the CHIPS petition made a prima facie showing that a juvenile protection matter existed and that C.K., born April 24, 1997, was the subject of the matter. Among other provisions in its order, the court “placed [C.K.] in the temporary legal and physical custody of Rice County Social Services for placement in licensed foster care,” granted the parents supervised visitation with C.K., and set an admit/deny hearing for January 20. (Emphasis added.)
On January 12, the juvenile court issued an order appointing counsel for each parent.

Admit/Deny Hearing

At the admit/deny hearing on January 20, the parents appeared with court-appointed counsel and entered denials to the CHIPS petition. The parents did not object to C.K. continuing in foster care, but they requested unsupervised visitation with him.' The county opposed unsupervised visitation because of reports that “the parents had been speaking inappropriately with [C.K.] about this proceeding, including suggesting that [C.K.] was at fault.” And C.K’s GAL “supported supervision of visits based on concerns for [C.K.’s] safety given the allegations about the father’s problems with anger management.” The court ordered that “[C.K.] remain in the temporary legal and physical custody of Rice County Social Services for placement in licensed foster care,” denied the parents’ request for unsupervised visitation, and scheduled a pretrial and trial. (Emphasis added.)

Pretrial

The parents appeared with counsel at a pretrial on February 10 with counsel. The pretrial transcript suggests that the parties had discussions off the record before going on the record. Early in the pretrial, C.K’s counsel informed the juvenile court that the hearing “is just going to be an admit.” But the county attorney stated that she understood that the parents “are not willing to admit to the amended petition 9 at this time,” and “if that’s the case, then the County will be dismissing the petition and request that custody be transferred back to [the parents] forthwith.” Both parents then told the court that they wished to be heard before the court made a decision. When the court tried to make a statement — “Well, you would enter an *870admission or denial” — mother interrupted, stating:
Okay. We don’t know right now. Okay. And I don’t want that to be taken as a denial. There has been multiple changes in this case since the last time you have seen us and we would like those to be heard and then from there, maybe we would decide.
When the juvenile court inquired about the changes to which mother referred, mother explained that C.K. was “in Rochester Mayo in the mental health unit getting a psych evaluation done,” and that “we have right now two recommendations stating that it would be good for [C.K.] to go to Gerard.” The parents were adamant that C.K. should be placed in residential treatment at Gerard (at the county’s expense). Mother stated:
[Tjhat’s the whole reason why we went to the county for help in the first place. We have been having issues that we cannot control in the home anymore and we need extra help for him.
So we went to the County in November with all of this. The case was opened up dealt with in December, he ran away — none of that really even matters right now.
What matters is that we went to the county for help to get him some help. And we have two recommendations, one from a counselor and one from a doctor at Mayo stating that Gerard would be a good fit for him. Okay.
He is now getting evaluated at Mayo. He has a team of doctors that is working with him. From what we understand from talking with them yesterday — we have been in contact every single day, he was admitted last Friday. The evaluation will not be completed until probably Tuesday or Wednesday.
What we do not understand and what we are so frustrated with is why we can have so many recommendations telling us what to do with our child and Social Services is saying no.
(Emphasis added.) Mother went on to explain to the court that the social worker brought “it,” presumably referring to placement at Gerard, to “her preservation committee board,” and the board said no.
Recognizing that mother’s comments revealed concerns about matters relevant to disposition, and recognizing that the county had not acquiesced to the parents’ demand for residential treatment for C.K. at Gerard, and recognizing that the county intended to dismiss its petition unless the parents entered admissions to the amended petition, the juvenile court attempted to explain to mother that placement at Gerard was a disposition matter, which the court would not reach unless the parents admitted the petition. The court explained to mother in father’s presence:
You’re free to do whatever you need for your son. I think the County is taking the position, and correct me if I’m wrong, [county attorney], but I think the County is taking the position that if you want to do an admission they’re going to work with what is best for your son.
But if you’re not going to do an admission, they’re going to dismiss the case[.] [T]hen you can do what you think is best for your son on your own.
In response to the juvenile court’s statements, mother told the juvenile court: “We can’t do it on our own without them.”
The juvenile court’s statements to mother were accurate and not misleading. See MinmStat. § 260C.193, subd. 1 (2010) (stating that “[wjhenever the court finds that the minor is not within the jurisdiction of the court or that the facts alleged in the *871petition have not been proved, it shall dismiss the petition”). If a county chooses not to prosecute a CHIPS petition, the facts alleged in the petition are not proved, and a court “shall dismiss the petition.” Id.
Here, the county attorney explained the county’s position on the record:
[T]he offer for settlement today was that they would admit under paragraph 4 and I would amend the petition to add that
paragraph that [C.K.] is without special care, made necessary because of his physical, mental, or emotional condition, and the parents are unable to provide him that care.
And it seems clear to me that they agree that they can’t care for [C.K.] right now, that he needs some treatment to help him return to the home.
There’s a disagreement as to what type of treatment he needs. Whether we can try something less restrictive rather then going right to Gerard. Which I, you know, I talked to the parents’ attorneys about that and it could be something that could be argued at disposition that the Court could decide what it believes is best.
But it’s my understanding that they don’t want to admit to that, which means then they’re freely welcome to go to Gerard and place him at Gerard themselves. If they want to do that there’s nothing the County can do to stop them and they can truly do this on their own.
But the County has procedures that it needs to follow regarding least restrictive and making attempts to try to keep him in the community until everything else has failed and we need to place him someplace else.[10]

And that’s ivhere the dispute is.

(Emphasis added.) This record strongly suggests that the county was willing to proceed with the CHIPS petition in order to assist the parents and C.K. with services to address the family’s problems but that the county was not willing to proceed without the parents’ cooperation or simply to provide funding for C.K’s residential treatment at Gerard. Without the parents’ cooperation, to be evidenced by their admission to the amended CHIPS petition, the county appears to have made a determination that it would not continue its involvement. The reasonableness of the county’s position in this ease must be considered in light of the entire record and circumstances of the case, including the age of the child.
Following the county attorney’s statements, mother said:
I’ll tell you right now the dispute that both of us have, I can speak on behalf of my husband on this, the only thing that we do not agree to in that paperwork which we have been told is kind of you can’t get rid of it — we want control over what happens to [C.K]. I don’t want the County — -we’re not stating to the County that we are unfit parents, I am a damn good mother.
(Emphasis added.) Mother’s comments clearly reflect that she and her husband had been told that, if they made any admissions to the CHIPS petition, they would lose control over the services provided to C.K., i.e., his treatment — the disposition. As mother stated, that was “the only thing that we do not agree to.” But she acknowledged that she and her hus*872band had been told that “you can’t get rid of it.”
Mother’s communications to the juvenile court evidence her attempts to persuade the court to agree that C.K. would be placed in residential treatment at Gerard, if she admitted the CHIPS petition. The record reflects the juvenile court’s appreciation of the parents’ position, and, contrary to misleading the parents, the court disabused mother of the idea that if the parents entered admissions to the CHIPS petition, C.K. would be placed at Gerard. The court stated:
You don’t tell the County what to do. I tell you and the County what to do, if you want to get to the bottom line.
The issue is there’s special needs, and if you want to admit then we would have a hearing concerning disposition, and ultimately I have to make that decision. And frankly it isn’t always very easy. But you have a right to tell me whatever it is that you want to tell me prior to that disposition, as does your husband, and as does the County
.... And then I would make that decision.
... [Tjhis is kind of a contest of wills between you and the County as to who’s going to determine the care for your son. And we haven’t gotten to that stage yet.
If you don’t admit, the case goes away, and you’re free to do whatever you want.
And I understand that you may be talking about some kind of care that’s very expensive, and without insurance covering it probably the average person couldn’t afford it.
But if you aren’t going to admit then we aren’t going to get to a disposition.
So I can continue this hearing if you want more time to talk to your attorneys and decide what you want to do. But I think the county has made its position clear, that without an admission they’re going to dismiss the petition.
With the advice of counsel, both parents offered admissions to the amended petition. I do not agree that the record supports a conclusion that the parents were coerced into making their admissions. The district court considered all of the parents’ arguments in connection with their motions to withdraw their admissions, and, in my opinion, properly rejected their arguments and denied their motions.
I would affirm.

. Minnesota Statutes, chapter 260D governs children who are in foster care for treatment. Section 260D.01(c)(1) (2010) provides that this chapter "establishes voluntary foster care through a voluntary foster care agreement as the means for an agency and a parent to provide needed treatment when the child must be in foster care to receive necessary treatment for an emotional disturbance or developmental disability or related condition.” Chapter 260D
applies to voluntary foster care when the child's parent and the agency agree that the child’s treatment needs require foster care either:
(i) due to a level of care determination by the agency's screening team informed by the diagnostic and functional assessment under section 245.4885; or
(ii) due to a determination regarding the level of services needed by the responsible social services’ screening team under section 256B.092, and Minnesota Rules, parts 9525.0004 to 9525.0016.
Minn.Stat. § 260D.01(c)(4) (2010) (emphasis added).


. The record appears to suggest that the county would amend the CHIPS petition to make the statutory allegations less objectionable to the parents, but the record is not clear on this issue.


. At the time of the pretrial hearing on February 10, 2010, the county’s mental-health team, comprised of mental-health professionals and social workers, had not reached a conclusion about appropriate services for C.K.